Quinn, Chief Judge
(concurring in the result):
The content of Agent Hall’s advice to the accused as to his “right to legal counsel” is, in my opinion, revealed by what transpired in the interview the next day. See United States v Mewborn, 17 USCMA 431, 38 CMR 229; United States v Barksdale, 17 USCMA 500, 38 CMR 298. On the second occasion, Hall again advised the accused “concerning legal counsel”; this time the accused requested an attorney and the interview was immediately terminated. It is reasonably inferable, therefore, that Agent Hall’s advice included information to the effect that, before answering any questions, the accused had the right to consult counsel and to have counsel present with him; and, further, if he had no lawyer of his own, one would be appointed for him. I would, therefore, sustain the admission in evidence of the accused’s pretrial statement.
I agree with the majority’s conclusion that the instructions were erroneous. On that ground, I concur in the result.